Citation Nr: 1449149	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  13-27 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Propriety of severance of service connection for diabetes mellitus, to include secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1956 to March 1978.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  This rating decision severed entitlement to service connection for diabetes mellitus.  

The Veteran was afforded a videoconference hearing before the undersigned in September 2014.  A transcript of the hearing was created and associated with the claims file.  

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  A statement from the Veteran is located in the Veterans Benefits Management System and his hearing transcript is located in Virtual VA.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2007 rating decision, the RO granted entitlement to service connection for diabetes mellitus secondary to presumed herbicide exposure due to service on land in Vietnam.  

2.  In a February 2011 rating decision, the RO proposed to sever service connection for diabetes mellitus, based on the finding of a lack of evidence of the Veteran having ever served on the land or on the inland waterways of Vietnam.  The RO therefore concluded that the grant of presumptive service connection was erroneous.  The RO severed service connection in a September 2011 rating decision.  

3.  The evidence of record does not show that the grant of service connection for diabetes mellitus was clearly and unmistakably erroneous, based on the Veteran's credible statements and photographs.   


CONCLUSION OF LAW

As severance of service connection for diabetes mellitus was not in accordance with the law, the criteria for restoration of this disability from December 1, 2011, are met. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5109 (West 2002); 38 C.F.R. §§ 3.6, 3.105(d), 3.303, 3.309(e) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159.  As the Board is restoring entitlement to service connection for diabetes mellitus, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

Merits of the Claim

Generally, to provide service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for a Veteran who served in the Republic of Vietnam and who is presumed exposed to Agent Orange who develops peripheral neuropathy.

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of the Republic of Vietnam during the Vietnam War.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").  

The Veteran served on naval vessels off the coast of Vietnam and was awarded the Vietnam Service and Campaign Medals.  This case hinges on whether the RO's September 2007 grant based on service on the landmass of Vietnam was clearly erroneous.  

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006).  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth v. Nicholson, 20 Vet. App. at 488.  

In Stallworth, the United States Court of Appeals for Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision. Id. at 488.  In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  "Consequently, the severance decision focuses - not on whether the original decision was clearly erroneous - but on whether the current evidence establishes that service connection is clearly erroneous." Id. (internal citations and emphasis omitted).  

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See generally Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  

The Veteran seeks restoration of the award of service connection for diabetes mellitus.  As described below, the Board concludes that the RO's award of service connection for diabetes mellitus did not involve clear and unmistakable error, and therefore the benefits will be restored.  

VA does not dispute that the Veteran currently has diabetes mellitus.  There is no record of diabetes in service.  

In a September 2007 rating decision, the RO granted entitlement to service connection for diabetes mellitus based on his photos and other evidence placing him on the landmass of Vietnam.  The RO proposed to sever service connection for diabetes in a February 2011 rating decision.  This proposal was based on a lack of evidence of the Veteran having served in the landmass or inland waterways of Vietnam, and therefore the presumption of herbicide exposure would not apply to him.  The Veteran introduced new statements in writing and in a RO hearing.  The RO severed service connection in a September 2011 rating decision.  

The Veteran has made repeated statements regarding his time spent on the landmass of Vietnam.  In a September 2006 letter, the Veteran noted that he had been sent from his ship to spend time with an Australian artillery company as part of a goodwill visit.  The Veteran stated that he went from his ship, which was anchored off the coast of Vietnam, to the base, which was located on land in Vietnam, by helicopter.  The Veteran also included copies of photos which purport to show the helicopter pad on the ship, the Veteran, views of Vietnam and the surrounding waters from the ship, views of Vietnam from an aircraft, and several shots of the him and scenery on the Australian artillery base.  

The Veteran also submitted a statement in June 2007 which similarly described his goodwill visit to the Australians.  

An undated Defense Personnel Records Image Retrieval System record shows that the USS Shelton, the Veteran's ship, did not traverse the inland waterways of Vietnam, but added that while deck logs noted the arrival and departure of aircraft, they did not record the passenger names or destinations of those aircraft, unless the flight involved a "VIP."  

In a May 2011 letter, the Veteran reiterated his past statements and was able to find the location and name of the based he visited.  The base was located at Nui Dat, Phuoc Tuy Province in South Vietnam and was known as ATF1.  The Veteran also specified that he spent time with the men of the 104th Artillery Battery.  The Board notes that research reveals that Australia's 104th Artillery Battery served at Nui Tat in 1971.  http://vietnam-war.commemoration.gov.au/artillery/index.php 

The Veteran was afforded a June 2011 RO hearing at which he reiterated his past statements.  

VA also received the deck log of the USS Shelton.  This log shows an August 31, 1971 helicopter landing and departure on the deck of the ship.  

The Veteran gave testimony at his September 2014 hearing.  There, he reiterated his previous statements.  He also specified that he had left the ship for the Australian base on August 31st, which he remembered because it had been four days after his birthday.  He noted that while he had sought and received permission for this trip, there were no official orders for it.  The Veteran added that he retired as a Master Chief and that he was appealing the issue as a matter of pride, because even if the award were to be reinstated, it would be offset by an equal reduction in his Navy retirement pay.  

The Veteran is competent and credible to describe his service as it is something he has personally experienced and he has consistently described it over the pendency of the claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As the Veteran noted, he retired as a Master Chief Petty Officer after more than 21 years of active duty.  The Veteran's rank, and the responsibilities that rank caries contribute to his credibility.  

While there is no verifiable record of the Veteran's visit to the landmass of Vietnam, based on the photographs provided, the historical record, his rank, and the appellant's consistent testimony, the Board believes that the statements of the Veteran concerning his visit on the land mass Republic of Vietnam are very credible.  Therefore, the Board concludes that the September 2007 award of service connection for diabetes did not involve clear and unmistakable error.  Simply put, in the context of all of the evidence of record, reasonable men could choose to believe the Veteran's statements in support of his claim.  Accordingly, it was not clear and unmistakable error to grant service connection.  Thus, severance of service connection was improper.  

The claim to restore service connection for diabetes mellitus is granted.  


ORDER

The severance of service connection for diabetes mellitus secondary to presumed herbicide exposure was improper, and restoration of service connection, effective December 1, 2011 is granted.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


